Citation Nr: 1413478	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether the rating reduction from 30 to 10 percent for the right knee status post meniscectomy with degenerative joint disease was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which effectuated a reduction in the Veteran's disability rating for his service-connected right knee status post meniscectomy with degenerative joint disease from 30 percent to 10 percent, effective June 1, 2009.  In July 2009, the Veteran filed a Notice of Disagreement challenging the propriety of the reduction.  A Statement of the Case was furnished in January 2010, and a substantive appeal was filed that same month.

By a March 2010 rating decision, the RO assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.30, based on surgical treatment necessitating a period of convalescence from December 23, 2009, to February 28, 2010, for the service-connected right knee status post meniscectomy with degenerative joint disease, with the 10 percent rating for this disability reinstated on March 1, 2010.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO granted a 30 percent rating for the right knee status post meniscectomy with degenerative joint disease, effective from November 14, 2001.

2.  The 30 percent rating for the Veteran's service-connected right knee status post meniscectomy with degenerative joint disease had been in effect for more than five years at the time it was reduced in June 2009.

3.  In a March 2010 rating decision, a temporary total disability rating pursuant to 38 C.F.R. § 4.30, was in effect from December 23, 2009, to February 28, 2010, for the Veteran's service-connected right knee status post meniscectomy with degenerative joint disease, with a 10 percent rating for this disability reinstated on March 1, 2010.

4.  Material improvement in the Veteran's right knee status post meniscectomy with degenerative joint disease, which is reasonably certain to be maintained under the ordinary conditions of life, is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The reduction of the assigned 30 percent rating for the right knee status post meniscectomy with degenerative joint disease was not proper; and restoration of the 30 percent rating for such disability, effective from June 1, 2009, through December 22, 2009, and effective from March 1, 2010, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5003, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2013).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

In any event, in light of the favorable decision for the Veteran with respect to the restoration of the reduction, no further discussion of any notification and assistance requirements is necessary at this point.

II.  Reduction

The Veteran has appealed the RO's March 2009 decision to reduce the disability rating of his the right knee status post meniscectomy with degenerative joint disease from 30 percent to 10 percent, effective June 1, 2009.  He contends that the reduction was improper, and that the prior rating should be restored.

At the outset, in the statement of the case (SOC) issued in January 2010, the RO cited that the July 2002 rating decision, which increased the rating from 10 percent to 30 percent for the Veteran's right knee status post meniscectomy with degenerative joint disease, appeared to be the product of clear and unmistakable error (CUE).

The Court of Appeals for Veterans Claims propounded a three-pronged test for determining when CUE is present in a prior decision. (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Specifically, the RO comments that in rendering the July 2002 rating decision, the agency adjudicator misinterpreted the range of motion findings recorded in a June 2002 VA examination.  On review, the Board observes the objective clinical data contained in the June 2002 VA examination were ambiguous regarding the Veteran's range of motion of the right knee.  On physical examination, the VA examiner recorded flexion of the right knee as -10 to 140 degrees, but then noted the "right knee was fixed in 10 degrees of flexion."  The Board notes that with flexion limited to 10 degrees, a 30 percent rating is assignable under either Diagnostic Code 5260, which warrants a maximum 30 percent rating for flexion limited to 15 degrees or less, or Diagnostic Code 5256, which warrants a 30 percent rating for ankylosis of the knee with flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260 (2002).  While the results of the VA examination are unclear due to the conflicting measurements recorded for limitation of flexion, the Board notes the agency adjudicator did not request an addendum opinion to clarify the inconsistency in terms of flexion and extension, but rather, moved forward, resolving all reasonable doubt in favor of the Veteran, and awarded a 30 percent rating for the Veteran's right knee status post meniscectomy with degenerative joint disease, based on limitation of flexion.  The comments raised by the RO in the January 2010 SOC present a disagreement with the agency adjudicator's interpretation of the facts in the July 2002 rating decision, finding that the report of flexion fixed at 10 degrees was in error.  However, differences in interpretation do not amount to CUE.  As such, the July 2002 rating decision's award of a 30 percent rating is not the product of CUE.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2013).

The provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2013).

In the case at hand, the Veteran's right knee status post meniscectomy with degenerative joint disease has been rated under the provisions of 38 C.F.R. § 4.71a, hyphenated Diagnostic Codes 5003-5260 (2013).

Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2013).  The first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  The second four digits after the hyphen, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Additionally, under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The determination of the appropriateness of the reduction in this case turns on the question of whether the evidence demonstrates that a material improvement in a disability has actually occurred reflecting an increase in the ability to function under ordinary conditions of life and work.  For purposes of determining whether the reduction in this case was warranted, the Board will focus upon the evidence pertaining to the Veteran's ability to function under ordinary conditions of life and work.

The June 2002 VA examination, the Veteran complained of intense and frequent pain that radiated down the back of his posterior thigh, locking, and some swelling of the lateral aspect of the right knee.  The Veteran noted weakness, stiffness, occasional giving way, fatigability, and lack of endurance.  As noted above, on examination, the Veteran had flexion of -10 to 140 degrees, but the examiner also noted the right knee was fixed at 10 degrees of flexion.

On VA examination in June 2007, the Veteran reported progressively worsening pain, as well as swelling, grinding and occasional buckling, but denied locking.  On examination, the Veteran's range of motion showed 120 degrees of flexion, with an additional 10 to 15 degrees of limitation of motion on repetitive use due to pain, and 18 degrees extension, with 5 to 10 degrees of limitation of motion on repetitive use due to pain.  The examiner noted crepitus, grinding, severe anterior/posterior instability, and effusion.

In an August 2008 VA examination, the Veteran complained of giving way, instability, pain, stiffness, effusion and locking 1 to 3 times per month.  The Veteran reported use of a knee brace and a cane.  On examination, the Veteran had 110 degrees flexion and 10 degrees extension, without additional limitation of motion on repetitive testing.  The examiner noted tenderness, but no crepitation, clicking, grinding, instability, effusion or locking.

Private treatment records from December 2008 show small effusion of the right knee, with pain on "flexion rotation."  The examiner noted full extension.  February 2009 records show right knee medial compartment osteoarthrosis, degenerative meniscal tear, and a small lateral meniscal tear. 

VA treatment records from February 2009 show the Veteran was treated for a right knee meniscus tear.  March 2009 treatment records show the Veteran denied any worsening of his chronic right knee pain.  The Veteran reported he avoided squatting or kneeling as much as possible.  He noted his knee gave out and locked, which had resulted in a fall in the past.  The Veteran reported he was able to bowl with his knee brace.  Range of motion was -23 to 112 degrees.  April 2009 VA treatment notes show the Veteran had limited range of motion, with the examiner noting "12+ degrees" of flexion, but also noting the Veteran could flex to 120 degrees.  A physical therapy note with the same date shows subjective reports of improvement, and no increase in pain.

In April 2009, the Veteran underwent a VA examination where he complained of constant pain, weakness, stiffness, swelling and heat, but denied redness, giving way or locking of the right knee.  He denied fatigability, but endorsed flare-ups one to two times per month, which involve intense pain and decreased range of motion.

On examination, the Veteran had no swelling, erythema, ecchymosis or effusion of the right knee.  Palpation of the right knee revealed tenderness at the medial joint line and behind the patella with compression of the patella.  There was no crepitus, popping or clicking noted with passive range of motion.  Active range of motion of the right knee showed extension of 10 degrees and flexion to 110 degrees, with pain at the endpoint.  The examiner noted evidence of painful movement, and estimated an additional loss of 10 to 20 degrees of range of motion in flexion of the right knee on repetitive motion.

Private treatment records from the Veteran's treating physician, J.V., M.D., in April 2009 revealed passive range of motion of -5 to 120 degrees of flexion, and active range of motion of -30 to 120 degrees of flexion.  A notation on the examination report explains that a lack of extension is reflected by use of a minus sign.  The note provides the example of a lack of 10 degrees of full knee extension, which would be noted as "range of motion as extension to minus 10 degrees (or lacks 10 degrees of extension."  There was no noted effusion; however, there was painful motion, as well as fatigue, weakness, lack of endurance, and incoordination on repeated use.  The examiner noted slight antalgic gate.

An April 2009 statement submitted by the Veteran asserted that his right knee had worsened.  He noted it was painful to walk even short distances.  He said his pain and range of motion had worsened.

The Board finds that the above evidence does not demonstrate by a preponderance of the evidence that a material improvement in the Veteran's right knee disability actually occurred reflecting an increase in the ability to function under ordinary conditions of life and work.  While there is evidence, as described above, reflecting an improvement in range of flexion since the June 2002 VA examination, the Board notes that the private medical records and the Veteran's own personal statements do not clearly reflect that the Veteran's functioning has improved.  The Board notes, in particular, that the April 2009 private handwritten report reflected the Veteran lacked 30 degrees of extension, while the Veteran's April 2009 statement reports worsening of his right knee disability.  

This evidence demonstrates that overall disability associated with the Veteran's service-connected right knee status post meniscectomy with degenerative joint disease did not improve.  Consequently, a reduction from the 30 percent rating was not warranted.

In light of the finding that the probative weight of the evidence as to whether the Veteran experienced sustained improvement of his right knee is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Therefore, the rating reduction from 30 percent to 10 percent for the Veteran's right knee status post meniscectomy with degenerative joint disease, effective June 1, 2009, was not justified.  Accordingly, the 30 percent disability rating for this disability is restored, effective June 1, 2009.

Additionally, the 30 percent rating must also be reinstated as of March 1, 2010.  Effective December 23, 2009, the Veteran was awarded a temporary total disability evaluation under 38 C.F.R. 4.30.  Prior to the expiration of the temporary total evaluation on March 1, 2010, the Veteran was not afforded a VA examination to determine his current level of disability; rather the prior 10 percent evaluation assigned for the right knee status post meniscectomy with degenerative joint disease was reinstated.  As the Board has determined a 30 percent evaluation was appropriate from the period of June 1, 2009, until December 22, 2009, a 30 percent evaluation is also warranted as of March 1, 2010.  Id.



ORDER

Subject to the provisions governing the award of monetary benefits, restoration of a 30 percent rating, effective from June 1, 2009 through December 22, 2009, and effective from March 1, 2010 through October 25, 2010, for the right knee status post meniscectomy with degenerative joint disease is granted.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


